NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JUAN FRANCISCO VEGA,             )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D18-4160
                                 )
FLORIDA CIVIL COMMITMENT CENTER; )
ADMINISTRATOR, DONALD SAWYER,    )
and DENTIST, DR. KUBIK,          )
                                 )
           Appellees.            )
                                 )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for
DeSoto County; Don T. Hall and
James S. Parker, Judges.

Juan Francisco Vega, pro se.

Jeffery R. Lawley of Billing, Cochran,
Lyles, Mauro & Ramsey, P.A., Fort
Lauderdale, for Appellees.



PER CURIAM.

              Affirmed.



SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.